DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Response to Amendment
This action is in response to the amendment filed 04/26/21. In the amendment, claim 1 has been amended to remove the allowable limitation (See amended claim 1 of response filed 04/26/21). As a result, the allowable subject matter previously indicated in the final office action mailed 03/16/21, is withdrawn. Applicant’s amendments have overcome the previous presented 35 USC 112b rejections to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatenable over Brock et al. (US7775972) “Brock”, in view of Hatta et al. (US20160022960) “Hatta”, evidenced by Tadano, et al., (US20150313619), herein “Tadano”.
Re. claim 1, Brock discloses a flexible instrument system (Abstract, Fig. 3A) comprising: 
a driving unit (Fig. 3A, drive unit (A1-A3)); 
a single sheath (Col. 21, Lin. 24-25- shaft (KA)) that includes a first bendable segment (O3), a second bendable segment (O2), and a third bendable segment (O1), which are bendable by the driving unit (A3-A1); and 
(Fig. 3A, controller CT) configured to send a control signal to the driving unit for bending the at least three bendable segments (Fig. 3A, Col.12, lin. 64-67 and Col. 13, lin. 1, or Col. 21, lin. 9-23, a surgeon inputs commands (signal/instructions) which are sent to the controller wherein the controller CT mapped the actions of bendable segments O1-O3 via drive units A1-A3);
wherein the first bendable segment O3 is configured for omni-directional rotation without rotation of the second bendable segment O2 (Brock, Col. 14, lin. 1-20, the bendable segment (such as O3) can comprise rotatable joints which rotate the bendable segment (such as O3) independently to another bendable segment (such as O2) in any directions as evidenced in Tadano. Tadano, Fig. 8B and 14 and [0045]-[0046], indicate that a rotating joint could be connected to bendable segments/joints to rotate the segments in any direction (as shown in Fig. 14).  
Brock is silent about wherein a length ratio between the first bendable segment and second bendable segment is between 1:1.5 to 1:3 and wherein a length ratio between the first bendable segment and third bendable segment is between 1:5 to 1:10.
However, Hatta teaches a similar device comprising a hollow elongated member,  having deflectable sections 100 (compatible with the first bendable segment of the invention), 300 (compatible with the second segment of the invention), and 200 (compatible with the third bendable segment of the invention) having the length in the range of 10-100 mm, 20-700 mm, 20-200mm respectively ([0064]) so that different sections could be deflected with different curvatures from each other in order to follow the shape of the biological organ ([0063] and Abstract). In addition according to [0064], the dimensions of the deflection regions 100, 300, 200 could be designed suitably in accordance with a usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath in Brock to include the structure of the deflectable portions of Hatta such that the length (in the specific ranges) of the deflectable In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Re. claim 3, combination of Brock and Hatta discloses the claimed invention of claim 1; further discloses wherein the third bendable segment (Hatta, Fig.1, 200) may be at least twice as long as each of the first (100) and the second bendable segments (300) (similar to discussion in claim 1 wherein within the overlap, 200 could be at least twice as long as 100 and 300) and the third bendable segment (200) is deformable ([0027], elongated member is elastically deformable) by external force so that the third bendable segment (200) can have a shape with at least one inflection point (according to [0063], portion 200 functions as a shaft portion which receives and transmits push-pull force to create or cancel the deflection motion. Therefore, when the portion 200 receives the push force, it will deflect; and it is commonly understood that when a shaft/sheath deflects or bends, it should create at least one inflection point at the bending point between two independent deflectable portions i.e. 200 and 300).  
Re. claim 4, as applied to claim 1, Brock also discloses the driving unit (A1) is configured to apply a force to the third bendable segment (O1) in order to bend an orientation of a distal end of the third bendable segment while the external force is applied (Col. 21, lin. 25-27 – drive units A1-A3 actuate O1-O3 respectively. Therefore A1 must apply a force to bend O1).
Re. claim 5, as applied to claim 1, Brock also discloses wherein the controller (controller CT) is configured to control the first bendable segment and the second bendable segment independently of the third bendable segment (Fig. 3A, Col. 21, lin. 24-33, O1-O3 are actuated by drive unit A1-A3 respectively wherein A1-A3 are associated with Controller CT. Because each of segment O1-O3 are actuated by different drive units A1-A3, they can be controlled independently by the controller CT), while a force is applied from the controller (CT) to the third bendable segment (O1) via the driving unit (A1) in order to maintain a shape of the third bendable segment (A1 is capable of maintaining the shaft of O1 while others segments O2 and O3 are bent by a force applied by A2-A3).
Re. claim 6, Brock in view of Hatta discloses the claimed invention of claim 1, Hatta further discloses wherein the length of the first bendable segment (100) and the second bendable segment (300) is less than one tenth of the length of the third bendable segment (200) (similar to discussion in claim 1, wherein within the overlap, 100 and 300 could be less than one tenth of 200).
Re. claim 9, as in claim 1, Brock further discloses a diameters of the first bendable segment and the second bending segment are identical (Fig. 3A, Col. 21, lin. 42-44, segments O1-O3, are contiguous (Same diameter)).
Re. claim 12, as in claim 1, Brock further discloses the sheath further comprises an outer wall covering at least the first bendable segment (Fig. 41A which illustrates a similar flexible instrument to the instrument of Fig. 3A having a flexible segment O and an outer shaft 850).
Re. claim 13, as applied in claim 12, Brock discloses the outer wall is configured to attach to the first bendable segment and provide flexible support to the sheath (Fig. 41D shows that outer shaft 850 is flexible)).
Re. claim 14, as applied in claim 1, Brock discloses at least the first bendable segment (distal flexible segment O) comprises a plurality of guide rings (852) distributed along a longitudinal direction of the sheath (Figure 41A which illustrates a similar flexible instrument to the instrument of Fig. 3A having a distal flexible segment O formed by rings (852)).
Re. claim 15, as applied in claim 14, Brock discloses the plurality of guide rings (852) distributed along the longitudinal direction of the sheath create cavities between each of the guide rings (Figure 41D showed cavities between each of the guide rings).
Re. claim 16, as applied in claim 14, Brock discloses the plurality of guide rings (852) distributed along the longitudinal direction of the sheath are flexibly supported by an outer wall (Figure 41AD; outer wall - shaft (850) (at flexible segment).
Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatenable over Brock in view of Hatta, further in view of Ohline (US8721530) “Ohline”. 
Re. claim 2, Brock in view of Hatta discloses the claimed invention of claim 1, Brock also discloses the first bendable segment (O3) and the second bendable segments (O2) are distal to the third bendable segment (Fig. 3A, O1), and the first bendable segment (O3) and second bendable segment (O2) are configured to be bent by a driving unit (A3 and A2)
except for the first bendable segment and the second bendable segment are configured to be three- dimensionally bent. 
However, Ohline teaches a similar instrument comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent ((Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally) in order to increase the flexibility of the instrument (Col. 3, lin. 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock and Hatta to include the structure of distal section and controllable segment in Ohline in order to increase the flexibility of the instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Re. claim 10, Brock in view of Hatta discloses the claimed invention of claim 1, further discloses the first bendable segment and the second bendable segment are configured to independently change a respective bending angle and a respective bending plane (Brock, Fig. 3A, each bendable portions O1-O3 are bent independently with a different angle and plane) 
except for the bending angle and the bending plane are in a three dimension space. 
However, Ohline teaches a similar instrument comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent ((Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally) in order to increase the flexibility of the instrument (Col. 3, lin. 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock and Hatta to include the structure of distal section and controllable segment in Ohline in order to increase the flexibility of the instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Re. claim 11, Brock in view of Hatta discloses the claimed invention of claim 1, further discloses the controller (Brock, Controller CT, Fig. 3A)
except for  the controller is configured to dislocate at the distal end of the single sheath three-dimensionally while keeping a substantially constant orientation of the distal end of the single sheath by bending the first bendable segment and the second bendable segment. 
However, Ohline teaches a similar invention comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent (Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally via an actuator/controller; it is commonly understood that if the distal section is capable to bend three-dimensionally, it can dislocate three-dimensionally at the same time by any controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock and Hatta to include the structure of the distal section and controllable segment in Ohline in order to increase the flexibility of an instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771